Case 2:20-cv-00193-JRG-RSP Document 5 Filed 06/17/20 Page 1 of 13 PageID #: 91




                               IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                     MARSHALL DIVISION

 SCORPCAST, LLC dba HAULSTARS,
                                                       CIVIL ACTION NO. 2:20-cv-00193
                Plaintiff
          v.                                            ORIGINAL COMPLAINT FOR PATENT
                                                              INFRINGEMENT
 BOUTIQUE MEDIA PTY LTD,
                                                           JURY TRIAL DEMANDED
                Defendant.



                ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Scorpcast, LLC dba HaulStars (“HaulStars” or “Plaintiff”) files this original

complaint against Boutique Media PTY LTD (“Boutique Media” or “Defendant”) alleging, based

on its own knowledge as to itself and its own actions, and based on information and belief as to all

other matters, as follows:


                                            PARTIES

     1.        HaulStars is a limited-liability company formed under the laws of the State of

Delaware, registered at 1201 Orange Street, Suite 600, One Commerce Center, Wilmington,

Delaware 19801, and with its principal place of business at 3034 S. Durango Drive, Suite 100, Las

Vegas, Nevada 89117.

     2.        During the past nine years, HaulStars’ innovations have enabled companies around

the world to enhance their interactive video offerings and improve their customers’ website

experience by enabling platforms for interactive videos. HaulStars conducts leading-edge research

and development to create innovative interactive video technologies, including patented interactive

video technology that makes content experiential and shoppable. As described more fully below,
Case 2:20-cv-00193-JRG-RSP Document 5 Filed 06/17/20 Page 2 of 13 PageID #: 92




HaulStars’ technology allows users to engage content through video on numerous platforms,

including self-navigation of content, content aggregation, and/or distribution of video content.

      3.        Upon information and belief, Defendant Boutique Media is a company organized

and existing under the laws of the country of Australia, with its principal place of business at 402

Lygon Street, Brunswick, East Victoria 3057, Australia, according to the Australian Securities &

Investment Commission (ASIC) Register.

                                 JURISDICTION AND VENUE

      4.        Plaintiff repeats and re-alleges the allegations in Paragraphs 1-3 as though fully set

forth in their entirety.

      5.        This is an action for infringement of a United States patent arising under 35 U.S.C.

§§ 271, 281, and 284–85, among others. This Court has subject matter jurisdiction of the action

under 28 U.S.C. § 1331 and § 1338(a).

      6.        Defendant is subject to this Court’s specific personal jurisdiction pursuant to

principles of due process and FRCP 4(k)(2), the federal long-arm statute, because (1) it has

substantial contacts with the United States and has committed and/or induced acts of patent

infringement in the United States; and (2) it is not subject to jurisdiction in any state’s courts of

general jurisdiction. Upon information and belief, Defendant receives a substantial portion of its

online traffic and revenue from users located in the United States, including from users residing in

the District.

      7.        Defendant is also subject to this Court’s specific personal jurisdiction pursuant to

the Texas Long Arm Statute, due at least to Defendant’s substantial business in this forum,

including (i) at least a portion of the infringements alleged herein; and/or (ii) regularly doing or




                                                      2
Case 2:20-cv-00193-JRG-RSP Document 5 Filed 06/17/20 Page 3 of 13 PageID #: 93




soliciting business, engaging in other persistent courses of conduct, and/or deriving substantial

revenue from goods and services provided to individuals in Texas and in this district.

      8.        Specifically, Defendant intends to do and does business in Texas, directly or

through subsidiaries or intermediaries and makes, uses, advertises, makes available, and/or

markets products and services within the State of Texas, and more particularly, within this district,

that infringe the patent-in-suit as described more particularly below. Further, Defendant via its

channels on websites such as www.pornhub.com, specifically targets the State of Texas by making

its products available for sale throughout the State of Texas. Upon information and belief, a

significant portion of Defendant’s revenue comes from customers located in the State of Texas.

      9.        Venue is proper in this district under 28 U.S.C. §§ 1400(b) and 1391(b)-(c).

Boutique Media is a foreign corporation and may be sued in this district.

                                       THE TECHNOLOGY

    10.         Plaintiff repeats and re-alleges the allegations in Paragraphs 1-9 as though fully set

forth in their entirety.

    11.         HaulStars was founded in 2011 by experienced entrepreneurs Narb Avedissian and

Nikhil Sreenath (the “Inventors”), who have been business partners for over 14 years and have

worked together on three startup companies. After working together successfully on their second

company, the Inventors realized an opportunity to engage internet users with video technology,

which led to the birth of HaulStars.

    12.         The initial idea for creating an interactive video experience was first sparked in

2007 when Mr. Avedissian was interested in buying a new laptop. He thought a video review from

an actual customer would be helpful in the process. As luck would have it, there was one online

video of an actual customer unboxing the very laptop at issue. As Mr. Avedissian watched, he



                                                      3
Case 2:20-cv-00193-JRG-RSP Document 5 Filed 06/17/20 Page 4 of 13 PageID #: 94




wanted to learn more and envisioned the ability to link to or purchase the item being reviewed.

But at the time, video platforms did not offer interactive tools or commerce-enabled features for

video.

    13.        The Inventors later noticed that people were creating and uploading video reviews

of their favorite products and millions of people were watching such videos. After watching these

videos and reading viewer comments, the Inventors identified consumer pain points and developed

features to address gaps that existed in the online video experience and invented a novel, interactive

experience. By way of example, viewers consistently asked where in a video they could find a

particular item mentioned in the title or description of a video. These issues posed a problem that

called for a marketplace solution, and presented an opportunity for the Inventors to create a

different technology solution for users and brands. The Inventors created a tagging feature that

enables content creators to tag, at a specific point in a video, any item. Viewers are then able to

click on any tagged item and discover more about it or self-navigate to a particular scene containing

that item.   The Inventors’ novel technology for creating interactive video experiences increased

customer engagement with videos, which in turn led to increased product consumption.

    14.        The patent-in-suit details the systems and methods underlying this novel

technology. Despite their humble beginnings, the Inventors’ technology succeeded in becoming

integrated into the websites and social media pages of major companies. The Inventors’ campaigns

with major brands proved the value of their invention: the HaulStars technology increases

customer engagement and leads to increased traffic and sales.

    15.        Today the HaulStars technology has become the de facto industry standard for

interactive video.




                                                      4
Case 2:20-cv-00193-JRG-RSP Document 5 Filed 06/17/20 Page 5 of 13 PageID #: 95




    16.         The patent-in-suit, U.S. Patent No. 9,965,780 (the “Asserted Patent” or “the ’780

Patent”), is generally directed to systems and methods for creating and providing interactive videos

of products and/or services.

    17.         The patent-in-suit further describes novel systems and methods for content

aggregation and distribution of video content. The video content may include overlays that allow

for navigation within the video content and/or to different content, such as purchase screens and

the like.

                                             COUNT I

                 DIRECT INFRINGEMENT OF U.S. PATENT NO. 9,965,780

    18.         Plaintiff repeats and re-alleges the allegations in Paragraphs 1-17 as though fully

set forth in their entirety.

    19.         On May 8, 2018, U.S. Patent No. 9,965,780 (“the ’780 Patent”) was duly and

legally issued by the United States Patent and Trademark Office for an invention entitled “System

and Methods for Providing User Generated Video Reviews.” HaulStars owns all substantial rights,

interest, and title in and to the ’780 Patent, including the sole and exclusive right to prosecute this

action and enforce the ’780 Patent against infringers, and to collect damages for all relevant times.

A copy of the ’780 Patent is attached as Exhibit A.

    20.         The ’780 Patent describes a system for generating interactive videos. The claims

of the ’780 Patent are not directed to an abstract idea. For example, claim 20 of the ’780 Patent

recites hardware components of a system, including a processing device, a network interface

configured to communicate over a network with a video data store, and a non-transitory memory

storing programmatic code that when executed by the at least one processing device causes the

system to perform a series of operations. Those operations cause the claimed system to receive



                                                      5
Case 2:20-cv-00193-JRG-RSP Document 5 Filed 06/17/20 Page 6 of 13 PageID #: 96




video, process the video in specific ways, and enable navigation events to occur during playback

of the video in response to a user selection. Taken as a whole, the claimed inventions of the ’780

Patent are not limited to well-understood, routine, or conventional activity. Rather, the claimed

inventions include inventive components performing an inventive series of operations that improve

upon the functionality of interactive video content.

    21.        The written description of the ’780 Patent describes in technical detail each of the

limitations of the claims, allowing a skilled artisan to understand the scope of the claims and how

the non-conventional and non-generic combination of claim limitations is patently distinct from

and improved upon what may have been considered conventional or generic in the art at the time

of the invention.

    22.        Defendant is a content creator of pornographic videos, and operates as a content

partner of pornographic websites, including but not limited to Pornhub (www.pornhub.com).

    23.        Pornhub and/or other hub sites allow their partners to create channels through

Pornhub and/or other hub sites, which allow the partners to offer samples of full-length videos

intended to induce users to go to the full website of the partner to purchase a membership.

    24.        Pornhub and/or other hub sites, which are video data stores, require their partners

(including Defendant) to connect to Pornhub’s and/or other hub sites’ servers using a network

interface and the internet. Pornhub and/or other hub sites’ servers have a network interface for

connecting to the internet and users. Contained within the Pornhub and/or other hub sites’ servers

is programmatic code stored in non-transitory memory that is used by Defendant to create channels

for its websites that are displayed within Pornhub and/or other hub sites and used by users of the

channels. Pornhub’s and/or other hub sites’ interface enables a navigation event to occur at least

in response to a user selecting images and/or text (together “Tags”), which are overlayed over the



                                                       6
Case 2:20-cv-00193-JRG-RSP Document 5 Filed 06/17/20 Page 7 of 13 PageID #: 97




video, resulting in a navigation event opportunity (together, the “Accused Instrumentalities”). The

video offers several navigation event opportunities, by enabling the user to select certain images

or text while the video is playing. These are referred to as jump sites.

     25.       Defendant posts videos to at least one channel on Pornhub.com and/or other hub

sites.

     26.       Defendant’s videos are stored on Pornhub.com and/or other hub sites.

     27.       Defendant’s videos posted on Pornhub.com and/or other hub sites contain a user

interface allowing the user to control aspects of the video playback.

     28.       Defendant’s videos posted on Pornhub.com and/or other hub sites contain a slider

tool that allows the viewer to move forward through the video.

     29.       Defendant can customize the slider bar for each video it uploads to Pornhub.com

and/or other hub sites.

     30.       When posting a video to Pornhub.com and/or other hub sites, Defendant has the

option to add Tags to the slider bar.

     31.       The Tags allow a user to jump to specific points in the video.

     32.       Defendant can add text to the Tag.

     33.       Defendant controls the content of the Tags, including for example, what text or

image appears to the user.

     34.       Tags are viewable as a video is played.

     35.       Defendant has at least one video posted to a channel on Pornhub.com and/or other

hub sites where Defendant has added a Tag to the slider bar.

     36.       After uploading a video to Pornhub.com and/or other hub sites, Defendant can

select thumbnails that correspond to the video.



                                                     7
Case 2:20-cv-00193-JRG-RSP Document 5 Filed 06/17/20 Page 8 of 13 PageID #: 98




      37.      A well-chosen thumbnail will greatly and positively impact the number of video

views.

      38.      A well-chosen thumbnail makes videos more appealing for users to click on.

      39.      Videos with Tags receive more views than videos without Tags.

      40.      Tags are added to video to make the user experience better.

      41.      Defendant adds Tags to its videos uploaded to Pornhub.com and/or other hub sites

to ensure that users view Defendant’s videos as premium content.

      42.      Defendant maintains at least one channel on PornHub, which uses the infringing

system to upload video content.1 As of May 2020, this channel had received 151,169,982 views,

with 141,599 subscribers.

      43.      As described above, Defendant made, had made, used, imported, provided,

supplied, distributed, sold, or offered to sell products and/or systems, including servers that include

at least one processing device, a network interface, and non-transitory memory for storing

programmatic code that perform operations according to the claimed inventions of the ’780 Patent.

      44.      By doing so, Defendant has directly infringed (literally and/or under the doctrine

of equivalents) at least Claims 20, 21, and 25 of the ’780 Patent. Defendant’s infringement in this

regard is ongoing.

      45.      Defendant has infringed the ’780 Patent by making, having made using, importing,

providing, supplying, distributing, selling, or offering to sell the Accused Instrumentalities.

      46.      Plaintiff has been damaged as a result of the infringing conduct by Defendant

alleged above. Thus, Defendant is liable to Plaintiff in an amount that adequately compensates it


1
    See https://www.pornhub.com/view_video.php?viewkey=ph5e5aa16fb9144.




                                                      8
Case 2:20-cv-00193-JRG-RSP Document 5 Filed 06/17/20 Page 9 of 13 PageID #: 99




for such infringements, which by law cannot be less than a reasonable royalty, together with

interest and costs as fixed by this Court under 35 U.S.C. § 284.

    47.         Plaintiff and/or its predecessors-in-interest have satisfied all statutory obligations

required to collect pre-filing damages for the full period allowed by law for infringement of the

’063 Patent.

      ADDITIONAL ALLEGATIONS REGARDING INDIRECT INFRINGEMENT

    48.         Plaintiff repeats and re-alleges the allegations in Paragraphs 1-47 as though fully

set forth in their entirety.

    49.         Defendant has also indirectly infringed the Asserted Patent by inducing others to

directly infringe the Asserted Patent. Defendant has induced end-users, including Defendant’s

customers, to directly infringe the Asserted Patent (literally and/or under the doctrine of

equivalents) by using the accused systems, methods, and/or services. Defendant took active steps,

directly and/or through contractual relationships with others, with the specific intent to cause them

to make or use the Accused Instrumentalities in a manner that infringes one or more claims of the

patent-in-suit, including, for example, Claims 20, 21, and 25 of the ’780 Patent. Such steps by

Defendant included, among other things, advising, encouraging, or directing personnel,

contractors, or suppliers to use the accused services in an infringing manner; and/or distributing

instructions that guide personnel, contractors, or suppliers to use the Accused Instrumentalities in

an infringing manner. Defendant is performing these steps, which constitute induced infringement

with the knowledge of the Asserted Patent and with the knowledge that the induced acts constitute

infringement.     Defendant is aware that the normal and customary use of the Accused

Instrumentalities by others would infringe the Asserted Patent.         Defendant’s inducement is

ongoing.



                                                      9
Case 2:20-cv-00193-JRG-RSP Document 5 Filed 06/17/20 Page 10 of 13 PageID #: 100




      50.         Defendant has also indirectly infringed by contributing to the infringement of the

  Asserted Patent. Defendant has contributed to the direct infringement of the Asserted Patent by its

  personnel, contractors, and suppliers. The Accused Instrumentalities have special features that are

  specially designed to be used in an infringing way and that have no substantial uses other than

  ones that infringe the Asserted Patent, including, for example, Claims 20, 21, and 25 of the ’780

  Patent. The special features include, for example, the hardware components of a system, including

  a processing device, a network interface configured to communicate over a network with a video

  data store, and a non-transitory memory storing programmatic code that when executed by the at

  least one processing device causes the system to perform a series of operations that the claimed

  system to receive video, process the video in specific ways, and enable navigation events to occur

  during playback of the video in response to a user selection. The special features constitute a

  material part of the invention of one or more of the claims of the Asserted Patent and are not staple

  articles of commerce suitable for substantial non-infringing use.          Defendant’s contributory

  infringement is ongoing.

      51.         Defendant has knowledge of the Asserted Patent at least as of the date when it was

  notified of the filing of this action.

      52.         Furthermore, on information and belief, Defendant has a policy or practice of not

  reviewing the patents of others (including instructing its employees to not review the patents of

  others), and thus has been willfully blind of Plaintiff’s patent rights.

      53.         Defendant’s actions are at least objectively reckless as to the risk of infringing a

  valid patent and this objective risk was either known or should have been known by Defendant.




                                                        10
Case 2:20-cv-00193-JRG-RSP Document 5 Filed 06/17/20 Page 11 of 13 PageID #: 101




      54.        Defendant’s direct and indirect infringement of the Asserted Patent is, has been,

  and continues to be willful, intentional, deliberate, and/or in conscious disregard of Plaintiff’s

  rights under the patent.

      55.        Plaintiff has been damaged as a result of the infringing conduct by Defendant

  alleged above. Thus, Defendant is liable to Plaintiff in an amount that adequately compensates it

  for such infringements, which by law cannot be less than a reasonable royalty, together with

  interest and costs as fixed by this Court under 35 U.S.C. § 284.

                                            JURY DEMAND

         Plaintiff hereby requests a trial by jury on all issues so triable.

                                       PRAYER FOR RELIEF

         HaulStars requests that the Court find in its favor and against Defendant, and that the Court

  grant HaulStars the following relief:

         a.      Judgment that one or more claims of the Asserted Patent have been infringed,

  directly or indirectly, either literally and/or under the doctrine of equivalents, by Defendant and/or

  all others acting in concert therewith;

         b.      A judgment and order preliminarily and permanently enjoining Defendant and its

  officers, directors, agents, servants, affiliates, employees, divisions, branches, subsidiaries,

  parents, and all others acting in concert therewith from infringing, directly or indirectly, the

  Asserted Patent; or, in the alternative, an award of a reasonable ongoing royalty for future

  infringement of the Asserted Patent by such entities;

         c.      Judgment that Defendant accounts for and pays to HaulStars all damages to and

  costs incurred by HaulStars because of Defendant’s infringing activities and other conduct

  complained of herein;



                                                        11
Case 2:20-cv-00193-JRG-RSP Document 5 Filed 06/17/20 Page 12 of 13 PageID #: 102




         d.      Judgment that Defendant’s infringements be found willful, and that the Court award

  treble damages for the period of such willful infringement pursuant to 35 U.S.C. § 284, and

  supplemental damages for any continuing post-verdict infringement up until entry of the final

  judgment with an accounting as needed;

         e.      Pre-judgment and post-judgment interest on the damages caused by Defendant’s

  infringing activities and other conduct complained of herein;

         f.      That this Court declare this an exceptional case and award HaulStars its reasonable

  attorney’s fees and costs in accordance with 35 U.S.C. § 285; and

         g.      All other and further relief as the Court may deem just, equitable, and proper under

  the circumstances.


         Dated: June 17, 2020                  Respectfully submitted,


                                               By: /s/ Todd E. Landis
                                               Fred I. Williams
                                               Texas State Bar No. 00794855
                                               Michael Simons
                                               Texas State Bar No. 24008042
                                               Jonathan Hardt
                                               Texas State Bar No. 24039906
                                               Chad Ennis
                                               Texas State Bar No. 24045834
                                               WILLIAMS SIMONS & LANDIS PLLC
                                               327 Congress Ave., Suite 490
                                               Austin, TX 78701
                                               Tel: 512-543-1354
                                               fwilliams@wsltrial.com
                                               msimons@wsltrial.com
                                               jhardt@wsltrial.com
                                               cennis@wsltrial.com

                                               Todd E. Landis
                                               State Bar No. 24030226
                                               WILLIAMS SIMONS & LANDIS PLLC
                                               2633 McKinney Ave., Suite 130 #366
                                               Dallas, TX 75204

                                                     12
Case 2:20-cv-00193-JRG-RSP Document 5 Filed 06/17/20 Page 13 of 13 PageID #: 103




                                     Tel: 512-543-1357
                                     tlandis@wsltrial.com

                                     John Wittenzellner
                                     Pennsylvania State Bar No. 308996
                                     WILLIAMS SIMONS & LANDIS PLLC
                                     1735 Market Street, Suite A #453
                                     Philadelphia, PA 19103
                                     Tel: 512-543-1373
                                     johnw@wsltrial.com

                                     Attorneys for Plaintiff Scorpcast, LLC
                                     dba HaulStars




                                           13
